Citation Nr: 1441801	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with depressed mood and alcohol dependence in excess of 10 percent for the period prior to September 1, 2010, in excess of 30 percent from September 1, 2010 to January 30, 2011, in excess of 50 percent from January 31, 2011 to January 8, 2012, and in excess of 70 percent from January 9, 2012. 

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to service connection for prostate cancer. 

4.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to July 1969.  He is the recipient of numerous awards and decorations, including the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2011, the Board remanded the issue of entitlement to a higher rating for PTSD for additional development and, in a November 2011 decision, the Board denied the claim for an initial rating in excess of 10 percent for PTSD as well as an inferred claim of entitlement to a TDIU.  Later that same month, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision vacating the Board's decision to deny a rating in excess of 10 percent for PTSD and entitlement to TDIU, and remanded the appeal back to the Board.  

While the Veteran's claims were on appeal to the Board and then the Court, they were improperly addressed by the Agency of Original Jurisdiction (AOJ).  VA procedural guidelines expressly state that the AOJ should not take adjudicative action on evidence received regarding an issue that is before the Court.  See M21-1MR, I.5.J.48.d.  In this case, however, in September 2010, prior to the Board's January 2011 remand, the Veteran submitted a statement to the AOJ supporting his claims for an increased rating and entitlement to TDIU.  The AOJ treated the Veteran's September 2010 statement as a new claim for an increased rating for PTSD and a claim of entitlement to TDIU.  In a November 2012 rating decision, the AOJ recharacterized the Veteran's service-connected PTSD to include depressed mood and alcohol dependence, and assigned staged ratings as reflected on the title page above.  The claim of entitlement to TDIU was denied in a May 2013 rating decision.  Both of these rating decisions were issued while the claims were pending before the Court.  

The Board has recharacterized the present appeal for higher ratings for PTSD, to reflect the now included depressed mood and alcohol dependence as well as the staged ratings, and finds that it continues to have jurisdiction over the entire appeal period stemming from the October 2007 rating decision despite the fact that the Veteran did not file notices of disagreement with the November 2012 and May 2013 rating decisions.  This is so because the Court issued a mandate to the Board in July 2013 declaring that the Board again adjudicate the PTSD appeal for the entire period on appeal, as well as the inferred TDIU claim which relates back to the date of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Further, in July 2014, the Veteran, through his attorney, submitted additional evidence in support of his claim with a waiver of AOJ consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The Board has also included the issues of entitlement to service connection for prostate cancer and diabetes mellitus, type II on the title page as the Veteran filed a notice of disagreement in November 2011 with respect to the October 2011 rating decision that denied such claims.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The documents in Virtual VA, as well as those contained in VBMS, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for prostate cancer and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with depressed mood and alcohol dependence, is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, hypervigilance, intrusive thoughts, chronic sleep impairments, paranoid thoughts, impaired thinking and judgment, restricted affect, neglect of personal hygiene, and an inability to establish and maintain effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

2.  For the entire appeal period, resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation as a result of service-connected PTSD with depressed mood and alcohol dependence. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating of 70 percent, but no higher, for PTSD with depressed mood and alcohol dependence have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the entire appeal period, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim for TDIU, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

With respect to the propriety of the assigned ratings for the service-connected PTSD with depressed mood and alcohol dependence, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the October 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and considered. Neither the Veteran, nor his representative, has identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded several VA examinations in conjunction with the claim decided herein, including VA examinations conducted in August 2007, January 2011, which was conducted in compliance with the Board's prior remand orders, and January 2012, to determine the severity of his PTSD with depressed mood and alcohol dependence.  As such, the Board finds that the AOJ complied with the January 2011 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The August 2007 and January 2011 VA examiners recorded the Veteran's reported symptoms but assessed the severity of his PTSD as separate from his alcohol dependence.  The Veteran asserts that the January 2012 VA examiner also assessed the severity of PTSD as separate from alcohol dependence.  In light of the fact that the Veteran's alcohol dependence was subsequently included in the assessment of his PTSD disability, the Board will herein discount any assessments which attempt to diminish the severity of PTSD by attributing symptoms to alcohol dependence alone.  

Neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the January 2012 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Moreover, the Veteran underwent a private examination in July 2014 and has submitted a report of examination, which the Board finds adequate for rating purposes as such includes a full review of the record, with detailed statements regarding the Veteran's PTSD symptomatology as reported by various examiners; an interview with the Veteran; and a mental status examination.  Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claim for higher initial ratings for PTSD and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF score of 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran, through his attorney, argues that he is entitled to either a 100 percent disability rating for PTSD, or alternatively, a 70 percent disability rating for PTSD with a TDIU for the entire period on appeal.  Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2014, a private psychiatrist's July 2014 opinion, the Veteran's own statements, and the VA examination reports dated in August 2007, January 2011, and January 2012, the Board concludes that the Veteran is entitled to a rating of 70 percent for his PTSD with depressed mood and alcohol dependence for the entire appellate period.  In this regard, the Board finds that such disability is manifested by occupational and social impairment, with deficiencies in most areas as a result of such symptoms as suicidal ideation, depression, anxiety, hypervigilance, intrusive thoughts, chronic sleep impairments, auditory hallucinations, impaired thought process, paranoid thoughts, neglect of personal hygiene, abnormal speech, restricted affect, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.  The Board further finds that entitlement to a TDIU is warranted for the entire appeal period.

As discussed in the Introduction above, the AOJ staged the Veteran's PTSD ratings in the November 2012 decision assigning him a 30 percent disability rating from September 1, 2010, a 50 percent disability rating from January 31, 2011 and a 70 percent disability rating from January 8, 2012.  Notably, they did not increase his rating from 10 percent for the period prior to September 1, 2010.  The Board assumes that this is due to the AOJ's misunderstanding with respect to the Veteran's September 2010 statement (i.e., treating it as a new claim for increase rather than a statement in support of the claim already on appeal).    

Despite the assigned staged ratings, a review of the evidence indicates that the Veteran's symptoms are substantially the same throughout the entire appeal period.  For example, the symptoms which resulted in the 70 percent disability rating from January 8, 2012, were the same as those reported at the time he initially filed his claim in 2006.  See July 2014 private psychiatric report which indicated symptoms have been severe and substantially the same since 2003.  

Further, VA outpatient treatment records and examination reports indicate the consistent reports of monthly suicidal thoughts, difficulty sleeping, intrusive memories of Vietnam, not getting along with others, drinking excessively and a reported history of losing jobs due to his excessive drinking.   See e.g., August 2007 VA examination report.  The August 2007 VA examiner also noted that the Veteran's alcohol dependence was the primary source of his psychosocial dysfunction.  At the time of the August 2007 VA examination, and the Board's November 2011 denial, the effects of the Veteran's alcohol dependence were not accounted for in his assigned disability rating.  However, as the AOJ has recharacterized his service-connected PTSD to include alcohol dependence, the Board will now consider the cumulative effects in assigning the disability rating for PTSD.  The August 2007 VA examiner assigned a GAF of 62 for the cumulative impact of the Veteran's psychiatric diagnoses, including PTSD and alcohol dependence. 

In January 2011, pursuant to a January 2011 Board remand, the Veteran underwent another VA examination.  At that time, as to PTSD specific symptoms, the examiner noted the Veteran's report of recurrent distressing dreams of the traumatic event, avoiding thoughts, feelings, and conversation associated with the trauma as well as activities, people, and places that arouse recollections.  The examiner also noted that the Veteran's persistent symptoms of increased arousal included difficulty falling or staying asleep, hypervigilance, and exaggerated startle response. The examiner explained these symptoms in more detail, stating that the dreams occurred once or twice weekly, the Veteran did not like being reminded of Vietnam when his grandchildren asked once per month.  He reported that he left conversations if others talked about Vietnam experiences and he reported that he avoids cemeteries.  The examiner noted that the Veteran had friends, but was not comfortable making friends and was uncomfortable around strangers unless he was drinking.  The examiner further indicated that his temper was okay so long as he stayed to himself, his sleeping problems were half due to combat experiences half due to the fact that he is accustomed to getting up when he does, and he tends to sit with his back to the wall, was watchful and on guard, and jumpy on a daily basis when people came up behind him.  The January 2011 VA examiner assigned three separate GAF scores, including 65 for PTSD, 65 for depressive disorder, and 60 for alcohol dependence.  

The Veteran underwent another VA examination in January 2012.  At that time, he was noted to have PTSD symptoms including sleep impairment, suspiciousness, recurrent intrusive thoughts and dreams, flashbacks, avoiding thought and feelings related to the trauma, marked loss of interest in activities except for watching television, social detachment and isolations, irritability and anger, hypervigilance, an exaggerated startle response, depressive symptoms of variances in motivation and mood, suicidal thoughts, feeling of being unwelcome in his daughters home, and estrangement from his adult children and grandchildren.  His alcohol dependence was also noted to exacerbate all of the foregoing symptoms.  The examiner also noted neglect of personal appearance.  

A January 2012 VA psychiatry note indicated that the Veteran reported having nightmares and flashbacks as well as feeling paranoid about people in general.  He denied hearing voices.  He reported mood swings, from being happy to being hateful.  He also reported suicidal thoughts, but no plan and stated that he had never made an attempt.  He reported being married and divorced twice, with the most recent marriage ending in 1990. The examiner noted that the Veteran was not restless or irritable even though he had to wait to be seen for the examination as he had arrived an hour early.  His mood was nervous.  The examiner noted that the Veteran was in good control of his impulses.  The examiner also noted that psychomotor activity was average, and speech was relevant and coherent.  The Veteran did not have any delusions or hallucinations.  He was assigned a GAF of 60.  

Remaining VA outpatient treatment records dated throughout the entire appeal period support the Veteran's reported symptoms recorded at the VA examinations.  

Also of record are the Veteran's written statements dated at various times throughout the entire appeal period, wherein he consistently reported that he did not like being in social situations, his memory was impaired, and that he could not work due to his PTSD with alcohol dependence.  See e.g. statements dated in October 2008, June 2011, and July 2014.  In its November 2011 denial, the Board previously found the Veteran's October 2008 and June 2011 statements to be an exaggeration of his symptoms and, thus, not credible.  The Board reached this conclusion because when it compared the written statements with the reports to VA examiners, there appeared to be inconsistencies regarding his ability to establish and maintain relationships.  

Since the November 2011 denial, the Veteran has submitted additional evidence which provides the Board with a clearer picture of his social and occupational impairment and sheds new light on his statements that were previously found to be not credible.  Written statements from the Veteran's sister and daughter, dated in February 2014 and March 2014 respectively, support the Veteran's description of his psychiatric symptoms and level of social impairment.  Further, a July 2014 report regarding a private examination and assessment of the Veteran's psychiatric disability supports a finding of severe PTSD symptoms of such frequency and severity to render him unemployable for the entire period on appeal.  In light of the recently added evidence that corroborates the Veteran's statements regarding the nature and severity of his PTSD symptomatology, the Board finds such statements to be credible.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the foregoing, the Board finds that the preponderance of the evidence supports the award of 70 percent disability rating throughout the pendency of the appeal.  In this regard, the competent and credible evidence of record demonstrates that his PTSD with depressed mood and alcohol dependence is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, hypervigilance, intrusive thoughts, chronic sleep impairments, impaired thinking and judgment, paranoia, neglect of personal hygiene, speech that had decreased rate and tone, and an inability to maintain effective work and social relationships.  The clinical evidence of record shows that these symptoms are of such severity and frequency to result in rendering the Veteran unemployable for the entire period on appeal.  See July 2014 private examination report.  In light of such symptomatology, the Board finds that the Veteran's PTSD with depressed mood and alcohol dependence more nearly approximates a 70 percent rating for the entire appeal period.

Additionally, the Board notes that the majority of the GAF scores assigned range from 55 to 60, with one GAF of 65 in January 2009.  See VA treatment records dated in January 2009, August 2010, December 2010, March 2011, and July 2011, suggesting moderate impairment.  (Note, the Board is considering the GAF in the light most favorable to the Veteran regarding the three GAFs assigned in January 2011).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 55 to 60.  In this regard, such scores represent moderate symptoms, which is consistent with no more than the 70 percent rating herein assigned.

However, the Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In evaluating this claim, the Board notes that the evidence shows the Veteran has intermittent suicidal thoughts but he has not ever attempted suicide or indicated that he had a specific plan for suicide.  He also has impaired thinking and judgment as well as neglect of personal hygiene; however, such is contemplated by the 70 percent disability rating.  The Board also acknowledges that the July 2014 private psychiatrist ultimately found that the Veteran is 100 percent disabled and, indeed, the Board relies on that opinion in the grant of TDIU below.  However, the Board notes that there is no evidence of gross impairment in communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  

Regarding hallucinations, the Board acknowledges the Veteran's report to the July 2014 private psychiatrist that he had auditory hallucinations but emphasizes the private psychiatrist's notation that no hallucinations were observed by the psychiatrist.  Indeed, any such auditory hallucinations were not noted in the remaining VA treatment records and are not of such severity or frequency to render the Veteran totally socially and occupationally disabled. 

Further, while there is evidence that the Veteran's psychiatric disability renders him unemployable for the entire period, the evidence does not show that such results in total social impairment for the entire period as the Veteran has reported having one or two friends at the VFW and/or Am Vets.  Further, the Board acknowledges the June 2011 statement in which the Veteran reported that he had no friends and that he was so depressed he did not bathe.  However, his report having not having friends is contemplated in the 70 percent disability rating, which encompasses an inability to maintain relationships.  Additionally, his neglect of hygiene is also contemplated in the 70 percent rating as it was only noted one other time on appeal, in January 2012.  Thus, the Board finds that it was not so frequent or severe as to render him totally socially and occupationally impaired.  For these reasons, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology has been stable, throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with depressed mood and alcohol dependence, with the established criteria found in the rating schedule.  The Board finds that symptomatology of the Veteran's PTSD with depressed mood and alcohol dependence is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD with depressed mood and alcohol dependence are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Moreover interference with employment is addressed in the grant of TDIU below.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Accordingly, by virtue of this decision, the Board is awarding an initial 70 percent rating, but no higher, for PTSD with depressed mood and alcohol dependence for the entire appeal period.  In denying a rating in excess of 70 percent for PTSD, the Board finds that a preponderance of the evidence is against such a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in this regard and his claim for an initial rating in excess of 70 percent must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.  

III.  TDIU Claim

The Veteran generally contends that he is unable to maintain employment due to his service-connected PTSD with depressed mood and alcohol dependence.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the entire appellate period, the Veteran is service-connected for PTSD with depressed mood and alcohol dependence, which is his sole service-connected disability, rated as 70 percent disabling.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disability.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In January 2007, the Veteran reported that he had graduated from high school.  He also reported that, following service, he worked for General Motors for 14 years before he quit and then he worked as a painter until 2003.  He reported that he was laid off in 2003 and that he had not done much work since then other than odd jobs.  Lay statements from his daughter, as well as the Veteran's reports noted in VA treatment records and examination reports, indicate that he worked odd jobs for his daughter in exchange for rent as he lived in his daughter's house.  

The medical evidence supporting the Veteran's TDIU claim consists primarily of a July 2014 private psychologist's report indicating that the Veteran's PTSD, which encompasses his depressed mood and is irrevocably intertwined with his alcohol dependence, rendered him unemployable since 2003.  

Weighing against his claim is a March 2013 VA opinion which attempted to differentiate between the Veteran's alcohol dependence and PTSD in assessing his ability to work.  In this regard, the March 2013 VA clinician found that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  The July 2014 private examiner reviewed the opinion and determined that it was faulty because it did not consider peer review literature regarding PTSD and substance use disorders.  The private examiner also determined that the Veteran's PTSD and alcohol dependence were irrevocably intertwined.  The examiner further noted that the Veteran's ability to start and not finish chores around the house for his family is not an indicator that he has the ability to go into an occupational environment and sustain meaningful and gainful employment.   

Additionally, the Board acknowledges that, during the January 2011 VA examination,  the Veteran reported that he last worked in August 2009 and that he had retired.  However, the Veteran's attorney obtained a Social Security statement regarding the Veteran's income for many years prior to the period in question, and notes that the only income received during the entire period on appeal was less than two thousand dollars over a one year span in 2006.  Therefore, there is no indication that he retired from gainful full-time employment in 2009. 

Moreover, the Board finds the probative value of the July 2014 private report outweighs that of the March 2013 report as it explains the March 2013 opinion's deficiencies, in particular the fact that the March 2013 VA opinion did not adequately consider the relationship between the Veteran's PTSD and his alcohol dependence.   Further, the AOJ has already accepted the effects of the Veteran's alcohol dependence as part of his PTSD disability. 

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

For the entire appeal period, an initial rating of 70 percent, but no higher, for PTSD with depressed mood with alcohol dependence, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire appeal period, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As noted in the Introduction, an October 2011 rating decision denied service connection for prostate cancer and diabetes mellitus, type II. Thereafter, in November 2011, the Veteran entered a notice of disagreement with the AOJ as to the denial of service connection for such disorders.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for prostate cancer and diabetes mellitus, type II, must be issued to the Veteran and his attorney. They should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


